Per Curiam.

Per our decision in State, ex rel. Eaton Corp., v. Lancaster (1988), 40 Ohio St. 3d 404, 534 N.E. 2d 46, with which this cause was consolidated on November 23, 1988, we find that the commission abused its discretion in continuing temporary total disability compensation despite its own finding that the respondent’s condition had become permanent. Accordingly, the judgment of the court of appeals is affirmed. The commission is ordered to hold further proceedings consistent with State, ex rel. Eaton Corp.

Judgment affirmed.

Moyer, C.J., Locher, Holmes, Wright and H. Brown, JJ., concur.
Sweeney and Douglas, JJ., concur separately.